DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received October 28, 2022.  Claims 6 and 14-16 have been canceled. Claims 1 and 17 have been amended.  No new claims have been added.  Therefore, claims 1-5, 7-13 and 17-20 are pending and addressed below.
Response to Arguments/Amendments
Drawings
Applicant’s amendments to FIG. 1, FIG. 5, FIG. 6 and FIG. 7 are sufficient to overcome the objection set forth in the previous Office Action for failing to comply with 37 CFR 1.121 (d).  The examiner withdraws the objection to the Drawings. 
Specification
Applicant’s amendments to independent claims 1 and 14 are sufficient to overcome the objection of the specification for failing to comply with 37 CFR 1.75(d)(1) and MPEP 608.01 (o).  The examiner withdraws the objection to the specification.  
Duplication of Claims
Applicant’s cancellation of claim 6 is sufficient to overcome the objection of claim 6 as a duplicate claim.  The examiner withdraws the objection of claim 6.
Claim Rejections - 35 USC § 112 (b)
Applicant’s amendments in response to the 112(b) rejection of claims 1-20 for indefinite language is sufficient to overcome the 112(b) rejection of claims 1-20.  The rejection of claims 1-20 has been withdrawn.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that amended claim 1 is patent eligible.  Specifically applicant argues that the claim amendments recite specific improvements that captures and utilizes the elements in a meaningful manner that results in a unique manner to gather translate and sort information to create a novel suite of tools to understand and visualize the nuanced nature of liquidity fundamental risk over time and system to manage portfolio with these tools.  Applicant states that the amended claims improve existing technology and do not encompass well known business practices.  The examiner respectfully disagrees with the premise of applicant’s argument.  Improving an abstract idea does not transform an abstract idea into patent eligibility.  See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102    novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).  No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.  Accordingly whether the claimed subject matter improves a business practice, the limitations are still abstract. 
In the remarks applicant argues that the previous Office Action determines the limitations as a whole are directed toward financial activity a sub-category “methods of organizing human activity”.  Applicant argues that the claims are tied to the practical application of through the components utilizing specific set of tools to understand and visualize the liquidity fundamental risk over time and system to manage portfolios with those tools.  The claims operate to assign a preference score based on user selected preferences, compare the preference score to a set of assets having a preference score constructing portfolio of assets using the tools of the system analytics, machine learning, data analytics and time-series econometrics to determine relationships between various assets.  Applicant points to amended claim 1 uses “relationship topology structures” and “time series econometrics” and “machine learning” to deconstruct liquidity risk of assets.  Therefore, the claimed subject matter demonstrates integration into a practical application.  The examiner respectfully disagrees. Applicant’s arguments state that technology is used as tools to understand and visualize liquidity risk over time and manage portfolios.  The assignment of preference scores and comparison of scores and using preference scores to construct portfolios of assets using these tools makes clear that technology is not the focus of the claimed invention but instead the “tools” are used merely to apply the identified abstract idea.  Relationship topology structures are an analysis tool that shows cause and effect relation between two elements for example source element and target elements.  Applying asset concepts to relationships as claimed is directed toward a business practice to quantify risk and the correlation between financial assets in financial asset management.  Accordingly the application of “relationship topology” as claimed is not directed toward technology or particular technological technique, but rather to apply an analytic tool to analyze financial assets relationships for portfolio management – a common business practice.  The argued “time series econometrics” is merely time series data of points of information achieved at equally spaced periods of time.  A common use of such times series data used in econometrics would be that of price movements of assets.  Accordingly the argued “time series econometric” is not directed toward a technical process but instead is a common analytic tool to analyze financial data.   With respect to the utilization of machine learning as claimed and as disclosed in the specification.  The machine learning (ML) is trivial mention and does not distinguish itself from any generically programmed algorithm.  For example the amended claims recite the ML is utilized to perform basic high level computer functions to score a utility matching metric based on relationship of assets and to record events and the reaction of preference assets to the created events.   The specification discloses on page 3 “A machine-learning algorithm may suggest a certain kind of risk exists when company fundamentals suggest this is not a credible threat, while an econometric algorithm may find risks that appear not to be hedged but are actually covered. The difficulty of assessing these risks is non-trivial when using multiple different analytic techniques and perspectives, as it requires managing the pitfalls and shortcomings from various analytic approaches together to analyze liquidity, which itself can be misleading at times (Boudoukh,Jacob, et al. The complexity of liquidity: The extraordinary case of sovereign bonds. No. w22576. National Bureau of Economic Research, 2016.).”; discloses page 4-5 “the analysis system in the present invention extends beyond time series analysis to include decision theory and machine learning algorithms to characterize processes over time. However, Madhavan does use a machine learning model for predictive purposes, the present invention also uses machine learning for broader classification and dynamic search, which is not included in Madhaven.”; discloses page 10 “Characterizing and classifying the initial portfolio's liquidity over time via the use of regressions, machine learning, and big data analytics and further decompose these liquidity structures over relational structures.”; discloses page 11 “The system operates to pass the initial portfolio through an analysis process algorithm that utilizes decision theory, machine learning and time-series econometrics to generate a characterization value based on the relationship between assets in the universe of potential assets in the initial portfolio.”; discloses page 15 “The initial portfolio of assets 310 may be passed through two separate data analytics: the process of the time series analysis 320 and a machine learning analysis 330.”; discloses page 16 “Another possibility is to use Long Short-Term Memory (LSTM) methods and other machine learning techniques. Cointegration and LSTM can be combined with other techniques such as correlation analysis via a correlation matrix, autocorrelation analysis, autoregressive integrated moving average models, and other techniques to investigate possible trends and then statistically test for them.”; discloses page 17 “The assets 310 relationships over time 321 may be compared and analyzed in the algorithm 320. The preferred innovation uses time series analysis, machine learning 330, decision theory, and financial econometrics to more closely characterize the portfolio 311 based upon the utility matching metrics for the liquidity reference value. This is done by using time-series methods to analyze signal patterns across the portfolio 130, using machine learning to identify trends across large data environments, decision theory to analyze the artificial intelligence driven decision making process and financial econometrics to understand the financial implications of the decision.”; discloses page 19 “A mix of various time series techniques may be combined with other areas such as decision theory and machine learning to characterize and build complex time-dependent linkage models.”; discloses page 21 “These regressions are combined with game theory models that describe the preferences and behaviors of patterns of investors to see if certain conditions could arise that could cause a liquidity crisis, and then machine learning is combined with the time-series approach to ascertain the likelihood of these events occurring.... By utilizing these trends and running machine learning on these structures, complex regression structural decisions can be automated and performed in real-time. By building these relations and structures, one can understand the liquidity risks each part of the portfolio represents.”; discloses page 22 “In order to address the complexity of measuring the fundamentals relationship and liquidity relationships, a real-time cloud computing-based machine learning approach combined with a fast optimizer and search process is needed.”; discloses page 23 “In order to address the complexity of measuring the fundamentals relationship and liquidity relationships, a real-time cloud computing-based machine learning approach combined with a fast optimizer and search process is needed.... By running a game theory algorithm over these expected characterizations and comparing it to actually observed risks, the machine learning algorithm can be run iteratively with game theory algorithms to optimize the search space and identify pockets that are likely to lead to successful liquidity hedges.”; discloses page 25 “Machine learning is run across the data available on each part of the portfolio and used in a big data analytics environment to further refine possible trends in events. ... In this step, the portfolio manager can compare the client's current portfolio (his or her current allocation of assets) to each potential portfolio created in step eight to better understand how his or her portfolio compares to the new target portfolio. In this step, the client first picks one of the potential portfolios, which is run in real-time through a big data analytics process involving machine learning and time series analysis.”; discloses page 31-32 “The data is then passed through two different data analytics procedures: time series analysis 320 and machine learning 330... In the right box 330, machine learning is used to analyze trends across the entire data set... The results from the time series analysis and machine learning perspective are analyzed using financial econometrics 340 to infer insights into the data environment.”; discloses page 34 “In practice, with tens of thousands of assets under consideration, a high-computing environment built to handle, search and examine these different relationships becomes important. Key chains can be determined, using machine learning, that represent the most likely asset substitutions that should be prioritized for future research, leading to insights into which chains are the most important and which are less likely to lead to successful portfolios”; discloses page 37 “Machine learning algorithms are used to detect and classify regions 550, 540 of allocations with similar characteristics.”;  discloses page 38 “The determination of which region 550, 540 to search and how appealing a certain region is updates as the search is run based on the characteristics of the portfolios detected in each region in concert with the earlier machine learning classification results. As such, the earlier machine learning overlay is run through a Bayesian updating process with the new results from the ongoing search... Multi-Core CPU processors running in a parallel computing environment are optimized for many computations that do not require matrix manipulations or machine learning methods. Analysis methods such as Markov Chain Monte Carlo are typically more efficient with GPU processors, and as such these are utilized when performing analysis that is matrix-heavy, machine learning based, or more efficient in a GPU environment such as Markov Chain Monte Carlo.”.  Please note that although the term “machine learning” is cited a plurality of times, the recitations lacks disclosure of technical information.  The term “machine learning” is cited broadly and only reference for its use to analyze financial data.  The specification merely links the use of the machine learning to an analytic process in a particular technical environment.  The claim limitations and specification fail to recite any technological implementation of details for any of the use of the machine learning processes, but instead only recites results desired that can be achieved by any and all algorithmic means.  Accordingly the machine learning the claims with respect to technical implementation is trivial mention.  The rejection is maintained.
In the remarks applicant argues that the amended claims analogous to example 40 are patent eligible.  Example 40 as a whole collected traffic data and limits the collection of data when an abnormal condition is detected providing an improvement to prior systems.  Example 40, provided a solution to a problem rooted in technology, specifically the issue of storage limits on data collected.  This is not the case of the current application.  The current application is not attempting to solve a problem rooted in technology but instead is using technology to apply an abstract idea.  Accordingly example 40 is not applicable.  The rejection is maintained.
In the remarks applicant repeats arguments above with respect to the use of “relationship topology structures”, “time series econometrics” and “machine learning”, see response above. The rejection is maintained. 
In the remarks applicant argues that the claim limitations are directed toward overcoming the problem of structuring a portfolio of assets based on time series regression model that utilizes time series econometrics and topological models pointing to the specification pages 10-11 and 16-18.  Applicant argues that computer algorithms used in the present invention determine liquidity relationships based on scores and recite using time series econometrics and machine learning to solve the problem rooted in the realm of asset selection to overcome liquidity.   The examiner agrees that the claim limitations use technology to apply the inventive concept which is directed toward a problem rooted in abstract concepts.  Applying technology to solve a problem rooted in abstract subject matter is abstract.  See Alice.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter is analogous to patent eligible concepts found in DDR holdings as the claimed subject matter solves a problem rooted in technology.  The examiner respectfully disagrees.  See response above, argument 5).  DDR Holdings is not applicable to the current application.
In the remarks applicant argues that similar to Amdocs the claimed limitations requires generic components operate in an unconventional manner to achieve an improvement in computer functionality.  The examiner disagrees.  As discussed in argument 5) response, the claimed subject matter is not directed toward improvement to technology.  See argument 5) response above, the rejection is maintained.
In the remarks applicant argues that similar to Enfish, the claimed subject matter is patent eligible.  The examiner respectfully disagrees.  Enfish was found patent eligible for solving a problem rooted in technology and improvement of database of technology.  In argument 5), the examiner provides analysis that the claimed subject matter is not directed toward a technical solution to a problem rooted in technology but rather applying technology to solve a problem rooted in business liquidity.  The rejection is maintained. 
In the remarks applicant points to Berkheimer arguing that the claimed subject matter is not directed toward well understood, routine conventional technology.  The applicant’s statement is conclusory.  Conclusory statement are not persuasive.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 7-13 and 17-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to Claim 1-5, 7-13 and 17-20:
Claim 1 recites the limitation “optimizing machine learning to record the events and the reaction of the preference assets to the created events” which is new matter.  The specification has support for:
page 3 “A machine-learning algorithm may suggest a certain kind of risk exists when company fundamentals suggest this is not a credible threat, while an econometric algorithm may find risks that appear not to be hedged but are actually covered. The difficulty of assessing these risks is non-trivial when using multiple different analytic techniques and perspectives, as it requires managing the pitfalls and shortcomings from various analytic approaches together to analyze liquidity, which itself can be misleading at times (Boudoukh,Jacob, et al. The complexity of liquidity: The extraordinary case of sovereign bonds. No. w22576. National Bureau of Economic Research, 2016.).”
Page 4-5 “the analysis system in the present invention extends beyond time series analysis to include decision theory and machine learning algorithms to characterize processes over time. However, Madhavan does use a machine learning model for predictive purposes, the present invention also uses machine learning for broader classification and dynamic search, which is not included in Madhaven.”; discloses page 10 “Characterizing and classifying the initial portfolio's liquidity over time via the use of regressions, machine learning, and big data analytics and further decompose these liquidity structures over relational structures.”. 
Page 11 “The system operates to pass the initial portfolio through an analysis process algorithm that utilizes decision theory, machine learning and time-series econometrics to generate a characterization value based on the relationship between assets in the universe of potential assets in the initial portfolio.”; discloses page 15 “The initial portfolio of assets 310 may be passed through two separate data analytics: the process of the time series analysis 320 and a machine learning analysis 330.”; discloses page 16 “Another possibility is to use Long Short-Term Memory (LSTM) methods and other machine learning techniques. Cointegration and LSTM can be combined with other techniques such as correlation analysis via a correlation matrix, autocorrelation analysis, autoregressive integrated moving average models, and other techniques to investigate possible trends and then statistically test for them.”. 
Page 17 “The assets 310 relationships over time 321 may be compared and analyzed in the algorithm 320. The preferred innovation uses time series analysis, machine learning 330, decision theory, and financial econometrics to more closely characterize the portfolio 311 based upon the utility matching metrics for the liquidity reference value. This is done by using time-series methods to analyze signal patterns across the portfolio 130, using machine learning to identify trends across large data environments, decision theory to analyze the artificial intelligence driven decision making process and financial econometrics to understand the financial implications of the decision.”; 
Page 19 “A mix of various time series techniques may be combined with other areas such as decision theory and machine learning to characterize and build complex time-dependent linkage models.”;
Page 21 “These regressions are combined with game theory models that describe the preferences and behaviors of patterns of investors to see if certain conditions could arise that could cause a liquidity crisis, and then machine learning is combined with the time-series approach to ascertain the likelihood of these events occurring.... By utilizing these trends and running machine learning on these structures, complex regression structural decisions can be automated and performed in real-time. By building these relations and structures, one can understand the liquidity risks each part of the portfolio represents.”. 
Page 22 “In order to address the complexity of measuring the fundamentals relationship and liquidity relationships, a real-time cloud computing-based machine learning approach combined with a fast optimizer and search process is needed.”. 
Page 23 “In order to address the complexity of measuring the fundamentals relationship and liquidity relationships, a real-time cloud computing-based machine learning approach combined with a fast optimizer and search process is needed.... By running a game theory algorithm over these expected characterizations and comparing it to actually observed risks, the machine learning algorithm can be run iteratively with game theory algorithms to optimize the search space and identify pockets that are likely to lead to successful liquidity hedges.”. 
Page 25 “Machine learning is run across the data available on each part of the portfolio and used in a big data analytics environment to further refine possible trends in events. ... In this step, the portfolio manager can compare the client's current portfolio (his or her current allocation of assets) to each potential portfolio created in step eight to better understand how his or her portfolio compares to the new target portfolio. In this step, the client first picks one of the potential portfolios, which is run in real-time through a big data analytics process involving machine learning and time series analysis.”.  
Page 31-32 “The data is then passed through two different data analytics procedures: time series analysis 320 and machine learning 330... In the right box 330, machine learning is used to analyze trends across the entire data set... The results from the time series analysis and machine learning perspective are analyzed using financial econometrics 340 to infer insights into the data environment.”. 
Page 34 “In practice, with tens of thousands of assets under consideration, a high-computing environment built to handle, search and examine these different relationships becomes important. Key chains can be determined, using machine learning, that represent the most likely asset substitutions that should be prioritized for future research, leading to insights into which chains are the most important and which are less likely to lead to successful portfolios”. 
Page 37 “Machine learning algorithms are used to detect and classify regions 550, 540 of allocations with similar characteristics.”;  discloses page 38 “The determination of which region 550, 540 to search and how appealing a certain region is updates as the search is run based on the characteristics of the portfolios detected in each region in concert with the earlier machine learning classification results. As such, the earlier machine learning overlay is run through a Bayesian updating process with the new results from the ongoing search... Multi-Core CPU processors running in a parallel computing environment are optimized for many computations that do not require matrix manipulations or machine learning methods. Analysis methods such as Markov Chain Monte Carlo are typically more efficient with GPU processors, and as such these are utilized when performing analysis that is matrix-heavy, machine learning based, or more efficient in a GPU environment such as Markov Chain Monte Carlo.”.  
Please note that although there is support for machine learning is combined with an optimizer and has support for optimize search space, there is no support for optimizing machine learning to record.   Furthermore, there is no support for machine learning to record anything.  Accordingly the limitation is not in possession of the original written disclosure and is new matter.  Dependent claims 2-5, 7-13 and 17-20 depend upon claim 1 and contain the same deficiencies as discussed above with respect to claim 1.  Therefore, claims 1-5, 7-13 and 17-20 are rejected under 112(a). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13 and 17-19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claim 1-5, 7-13 and 17-20:
STEP 1. Per Step 1 of the two-step analysis, independent claim 1 is determined to include a method. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) generating a plurality of assets assigned an asset ...score (2) generating user preference (3) presenting user preference (4) extracting data (5) construct preferences assets (6) comparing assets (7) scoring a utility matching metric (8) characterizing the set of preference assets (9) determining liquidity relationships (10) selecting action to replace an asset (11) analyzing structure of preference assets and scoring liquidity risk of preference assets in portfolio (12) deconstructing liquidity risk (13) rebalancing preference assets (14) displaying selected option to replace assets.  The claimed limitations when considered as a whole which under its broadest reasonable interpretation, covers performance portfolio management found in the sub-category of financial activity or financial behavior of the abstract category “methods of organizing human activity”.  This concept are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) generating a database of a plurality of assets-data management/manipulation (2) generating user preference – common business practice (3) presenting user preference- common business practice and insignificant activity of outputting data (4) extracting data-common business practice in obtaining data (5) construct preferences assets- directed toward a common business practice (6) comparing assets – common business practice (7) scoring a utility matching metric – comparing business practice (8) characterizing the set of preference assets – common business practice (9) determining liquidity relationships-common business practice.  (10) selecting action to replace an asset-a common business practice  (11) analyzing structure of preference assets and scoring liquidity risk of preference assets in portfolio- a common business practice  (12) deconstructing liquidity risk – a common business practice (13) rebalancing preference assets- a common business practice (14) displaying selected option to replace assets – insignificant extra solution activity outputting result.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination the combination of Limitations 1 -5 is directed toward constructing a preference assets based on user preference and financial data analysis– a common business practice.  The combination of limitations 1-5 and 6-9 is directed toward comparing, scoring and characterizing assets in order to determine liquidity of assets- a common business practice.  The combination of limitations 10-13 is directed toward analyzing, deconstructing liquidity risk in order to rebalance a portfolio.- a common business practice  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of analyzing financial asset data for portfolio management and asset selection which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform the abstract idea and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include utilizing machine learning analytics to score and utilizing a regression model to score.  However the machine learning and regression model is not tied to any tangible subject matter.  The additional steps are not tied to any technology.   Accordingly the claimed limitations do not recite any technical process as no technology is required to implement the claimed steps.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-5, 7-13 and 17-20 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 2 and 3 are directed toward recommending portfolio of assets – a common business practice.  Dependent claim 4 is directed toward performing analysis of liquidity preference, recommending portfolio of assets and utilizing spectral determination to determine lag factor- directed toward a common business practice.  Dependent claim 5 performing analysis of liquidity preference, recommending portfolio of assets and scoring liquidity link and pattern -a common business practice.  Dependent claim 7 is directed toward recommending portfolio of assets, rebalancing portfolio and searching financial link and exploring liquidity event over time- a common business practice.  Dependent claim 8 and 9 are directed toward recommending portfolio of assets, rebalancing portfolio and running time regression data analysis.  Dependent claim 10 is directed toward performing liquidity preference analysis, recommending a portfolio and model financial data- a common business practice.  Dependent claims 11-13 are directed toward performing analysis of liquidity preference, recommending a portfolio, develop a model using topology structures- financial data analysis a common business practice.  Dependent claim 17 recommending portfolio of assets, performing liquidity analysis, generating regions based on liquidity and utilizing algorithms for the analysis- directed toward a financial data analysis common business practice..  Dependent claim 18 is directed toward recommending portfolio of assets, performing liquidity analysis and utilizing algorithms for the analysis- directed toward a financial data analysis common business practice.  Dependent claim 19 and 20 are directed toward recommending portfolio of assets, performing liquidity analysis and rebalancing portfolio and utilizing algorithms for the analysis- directed toward a financial data analysis common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-5, 7-13 and 17-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2834971 A1 by Davies et al. (Davies) (rejection cites US 2011/0251978 for ease of paragraph numbers) in view of US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of “Topological Data Analysis for Portfolio Management of Crytocurrencies” by Castro et al (Castro) and further in view of WO 2015/149035 A1 by Prado (Prado)
In reference to Claim 1:
Davies teaches:
(Currently Amended) A computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on hypothetical future scenarios ((Davies) in at least para 0024-0025, the method comprising:...
generating a database containing a plurality of assets assigned an asset preference score wherein said asset preference score relates to liquidity risk and converting the asset preference score to a machine-readable graphic interface to present a user ((Davies) in at least abstract; FIG. 21A-B; FIG. 22-23, FIG. 32, FIG. 37; FIG. 41; FIG. 57B; FIG. 63-64; para 0002 wherein the prior art teaches utilizing assessment tool to create a risk score profile for risk tolerance; para 0004-0006 wherein the prior art teaches a resulting score on risk tolerance scales for investor objectives, para 0011, para 0014 wherein the prior art teaches assessing user investment attitudes for portfolio construction using multiple assets and portfolio characteristics such as degree of liquidity and downside defense, para 0015-0018 wherein the prior art teaches tolerance profile value and users assets and liability for portfolio allocation, para 0020, para 0025,  para 0033-0034, para 0044, para 0053-0056, para 0058, para 0063-0069 wherein the prior art teaches determining user preferences and based on low, high or moderate downside defense determining correct liquidity to take advantage of higher returns in less liquid products, para 0074, para 0099, para 0103, para 0163-0164)
presenting a preference to a user, wherein the user provides a response to the preference ((Davies) in at least abstract; FIG. 22-29);
extracting material information from the response to the preference and generating a client preference score based on the material information extracted from the preferences ((Davies) in at least para 0011, para 0014, para 0016-0017, para 0022, para 0032-0033, para 0053-0056, para 0058, para 0063-0069 wherein the prior art teaches determining user preferences and based on low, high or moderate downside defense determining correct liquidity to take advantage of higher returns in less liquid products); 
constructing a set of preference assets in a portfolio based on the client preference score matching the asset preference score assigned to the plurality of assets ((Davies) in at least para 0012-0013, para 0017, para 0053-0056, para 0058, para 0063-0069 wherein the prior art teaches determining user preferences and based on low, high or moderate downside defense determining correct liquidity to take advantage of higher returns in less liquid products);
comparing the set of preferences assets with an optimal asset portfolio  with based on client preference score whereby the fundamental algorithm creates a fundamental characteristic for an asset based on characterizing the fundamental relationship score of the assets in the initial portfolio, the algorithm utilizes a time-series analysis to evaluate a fundamental relationship of the assets over time to determine if the set of preference assets are related to the optimal asset portfolio [directed toward intended use], establishing a nuanced fundamental link between the assets in the initial portfolio and the optimal ((Davies) in at least FIG. 36; para 0014-0015, para 0018-0020, para 0025, para 0033-0034, para 0039, para 0070, para 0073-0074, para 0108, para 0111,  para 0136, para 0144, para 0149, para 0152, para 0179, para 0192-0193, para 0237, para 0242, para 0262)
utilizing ...[algorithm] analytics to score a utility matching metric based on the fundamental relationship of the asset ((Davies) in at least para 0058-0067, para 0081, para 0097-0099, para 0104, para 0107, para 0109-0110);...
determining a liquidity relationship between the set of preference assets and the optimal asset portfolio, whereby a liquidity algorithm creates scenarios for a predetermined future event and deconstructs the nuanced fundamental link by implementing a time-series regression technique to generate a scenario-based liquidity score and to measure a liquidity relationship based upon the liquidity score of the assets in the initial portfolio and the scenario-based liquidity score ((Davies) in at least FIG. 36; para 0014-0015, para 0018-0020, para 0025, para 0033-0034, para 0039, para 0047(a)-0050 (a), para 0064-0065 (a), para 0067 (a), para 0070(a), para 0081- 0085, para 0102-0108, para 0119-0126, para 0146-0151, para 0182-0188);
selecting an action to replace an asset in the initial portfolio with an asset from the database of assets based on the nuance fundamental link and the scenario-based liquidity score ((Davies) in at least para 0020, para 0025, para 0054-0057 (a), para 0059-0060 (a), para 0064 (a), para 0066 (a), para 0126-0127, para 0137, para 0139);...
rebalance the preference assets in the portfolio based upon the created events ((Davies) in at least para 0017-0018, para 0023, para 0071, para 0106, para 0112-0113, para 0117, para 0165-0172, para 0174, para 0176-0177, para 0178, para 0180-0181, para 0257);
Davies does not explicitly teach:
generating a database containing data ...;
utilizing machine learning analytics to score a utility matching metric based on the fundamental relationship of the asset;
characterizing the set of preference assets in terms of fundamentals using an algorithm implementing time series analytics to determine if there is a fundamental relationship;
analyzing the structure of the preference assets in the portfolio and utilizing a regression model based on topological models to score a liquidity risk of the preference assets in the portfolio;
deconstructing the liquidity risk of the preference assets in the portfolio using time series econometrics over created events and optimizing machine learning to record the events and the reaction of the preference assets to the created events;
displaying the selected action to replace the asset in the initial portfolio with an asset from the database of assets to the user.
Cummings teaches:
generating a database containing a plurality of assets assigned an asset preference score wherein said asset preference score relates to liquidity risk and converting the asset preference score to a machine-readable graphic interface to present a user ((Cummings) in at least para 0038 wherein the prior art teaches to be storage devices for lite, full or full archive mode for data storage, para 0040, para 0043 wherein the prior art teaches adding/removing nodes; para 0046, para 0054, para 0057-0058, para 0072, para 0081-0082, para 0145-0146);
presenting a preference to a user, wherein the user provides a response to the preference ((Cummings) in at least para 0040, para 0043, para 0046, para 0057-0058, para 0072, para 0081-0082, para 0113-0115, para 0125, para 0134, para 0145-0146);...
constructing a set of preference assets in a portfolio ...((Cummings) in at least para 0043-0044);
determining a liquidity relationship between the set of preference assets and the optimal asset portfolio, whereby a fundamental algorithm creates a fundamental characteristic for an asset based on characterizing the fundamental relationship ... of the assets in the initial portfolio ((Cummings) in at least abstract; para 0040-0047, para 0049, para 0051, para 0072, para 0083), the algorithm utilizes a time-series analysis to evaluate a fundamental relationship of the assets over time, ...((Cummings) in at least para 0004, para 0037, para 0040, para 0043, para 0057-0058, para 0060, para 0063, para 0069, para 0102-0103, para 0145, para 0154, para 0168, para 0170, para 0180);
selecting an asset that correlates to the fundamental characteristics ((Cummings) in at least para 0006, para 0114, para 0130-0131, para 0136, para 0138, para 0140, para 0146, para 0284);
selecting an action to replace an asset in the initial portfolio with an asset from the database of assets based on the nuance fundamental link ...((Cummings) in at least Abstract; para 0005, para 0043, para 0059, para 0074 -0076, para 0082, para 0084, para 0130-0132); and
displaying the selected action to replace the asset in the initial portfolio with an asset from the database of assets to the user ((Cummings) in at least Abstract; para 0005, para 0065-0066, para 0074, para 0082-0083, para 0130-132, para 0135, para 0138, para 0149-0150, para 0154, para 0175).
Both Davies and Cummings are directed toward applying user preferences and placing value/scores related to those preferences in order to determine a portfolio structure of financial assets using computer tools.  Cummings teaches the motivation of generating a database in order to change and/or add in a hierarchical portfolio of financial asses different asset related nodes so that the attributes of changing data values of the portfolio can be altered based on the value of the allocation attribute.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the computer components of Davies to include database generation of Cummings since Cummings teaches the motivation of generating a database in order to change and/or add in a hierarchical portfolio of financial asses different asset related nodes so that the attributes of changing data values of the portfolio can be altered based on the value of the allocation attribute.
With respect to the limitation “displaying the selected action to replace the asset in the initial portfolio with an asset from the database of assets to the user”, both Davies and Cummings teach a computer process that provides hierarchical portfolio recommendations for user selection of asset allocation based on user preferences.  Cummings teaches the motivation of a selection of action and presenting the selected action in order to provide to the user the AI approved suggestions and to present selection service that allows the user to edit portfolios and/or buy/sell assets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the portfolio recommendation computer functions of Davies to include the user interface display where the user selects actions and the actions are presented of Cummings since Cummings teach a computer process that provides hierarchical portfolio recommendations for user selection of asset allocation based on user preferences.  Cummings teaches the motivation of a selection of action and presenting the selected action in order to provide to the user the AI approved suggestions and to present selection service that allows the user to edit portfolios and/or buy/sell assets.
Castro teaches:
utilizing machine learning analytics to score a utility matching metric based on the fundamental relationship of the asset ((Castro) in at least page 1 Col 1 wherein the prior art teaches machine learning processes, page 2 Col 1 wherein the prior art teaches calculating a score indicative of individual type using machine learning);
characterizing the set of preference assets in terms of fundamentals using an algorithm implementing time series analytics to determine if there is a fundamental relationship ((Castro) in at least Abstract; page 1 Col 1 wherein the prior art teaches analysis techniques for time series data, page 2 Col 1 wherein the prior art teaches calculating a score indicative of individual type using machine learning, page 3 Col 2 wherein the prior art teaches time series analysis where data is built on data the encodes the topology.  Topology analysis is a relationship analysis that shows cause and effect between to elements (i.e. source element and target element, page 4 col 1);
analyzing the structure of the preference assets in the portfolio and utilizing a regression model based on topological models to score a liquidity risk of the preference assets in the portfolio ((Castro) in at least page 2 Col 1 wherein the prior art teaches statistical computation and topological methods (regression analysis is a statistical measure that determines dependent variable is to a series of other variables whereas topology is relationship analysis between a source element and dependent target element; page 5 Col 1);
Both Davies and Castro are directed toward portfolio analysis.  Castro teaches the motivation of time series analysis in order to build data upon topology for relationship analysis.    It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the portfolio analysis of Davies to include incorporating time series data and the use of topology analysis of Castro since Castro teaches the motivation of time series analysis in order to build data upon topology for relationship analysis.
Pradro teaches:
deconstructing the liquidity risk of the preference assets in the portfolio using time series econometrics over created events and optimizing machine learning to record the events and the reaction of the preference assets to the created events ((Prado) in at least Abstract; page 3-6, page 8, page 12-14, page 21, page 25, page 32-34, page 39, page 41, page 58, page 66, page 104, page 121, page 124-0126, page 146, page 362, page 380, page 467)
Both Davies and Prado utilize algorithms to analyze data related to portfolio allocations.  Prado teaches the motivation of utilizing and optimizing/improving machine learning algorithms for testing millions of investment strategies and in order to allow the selection of best developed algorithms.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the utilization of algorithms for analysis of Davies to include optimizing analytic algorithms as taught by Prado teaches the motivation of utilizing and optimizing/improving machine learning algorithms for testing millions of investment strategies and in order to allow the selection of best developed algorithms.  
Both Davies and Prado are directed toward analyzing portfolio and asset related data in order to determine investment strategies.  Prado teaches the motivation of utilizing time series data in the analysis in order to identify breaks in events such as positive/negative prices.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the utilization of portfolio asset related data to include time series data as taught by Prado since Prado teaches the motivation of utilizing time series data in the analysis in order to identify breaks in events such as positive/negative prices.
Both Davies and Prado are directed toward analyzing asset related risk.  Prado teaches the motivation of analyzing investment strategies in order to cap change risk arising from numerous factors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the outcome of risk analysis of Davies include deconstructing/reducing risk as taught by Prado since Prado teaches the motivation of analyzing investment strategies in order to cap change risk arising from numerous factors.
In reference to Claim 2:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 1. Davies further discloses the limitations of dependent claim 2
Claim Interpretation: The examiner is broadly interpreting the term “lagged relationships between assets” to be correlation between two time series shifted in time relative to one another. This measure is useful for studying whether a lagged time series x t − k can be viewed as a good predictor for y t.
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), 
wherein the fundamental algorithm determines a lagged relationship between assets in the initial portfolio by generating a lagged factor utilizing a time-series cointegration analytic technique.((Davies) in at least para 0048, para 0069-0070)
In reference to Claim 7:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of dependent claim 6. Davies further discloses the limitations of dependent claim 7
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), further comprising the step of 
... the nuanced fundamental link and exploring a liquidity event over time.((Davies) in at least FIG. 59C; para 0060, para 0070, para 0074, para 0174, para 0203)
Davies does not explicitly teach:
dynamically searching the nuanced fundamental link and exploring a liquidity event over time.
Cummings teaches:
dynamically searching the nuanced fundamental link and exploring a liquidity event over time.((Cummings) in at least FIG. 2-3, FIG. 6; FIG. 8B; para 0037, para 0041-0042-0045, para 0051, para 0068-0070)
Both Davies and Cummings are directed toward analyzing portfolios for recommending allocations.  Cummings teaches the motivation of search services in order to perform search techniques (breath first or depth first search) on a hierarchical portfolio in order identify unique stocks, holdings, ETF holding instances, etc....  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the portfolio recommendation computer functions of Davies to include search services of Cummings since Cummings teaches the motivation of search services in order to perform search techniques (breath first or depth first search) on a hierarchical portfolio in order identify unique stocks, holdings, ETF holding instances, etc....
In reference to Claim 9:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 1. Davies further discloses the limitations of dependent claim 9.
Examiner Interpretation: The examiner is applying the common meaning to the term “game theory” - Game theory is the study of the ways in which interacting choices of economic agents produce outcomes with respect to the preferences, where the outcomes in question might have been intended by none of the agents
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), 
wherein the liquidity algorithm utilizes a time-series regression technique to determine a liquidity event based upon the client preference score and generating a liquidity event score for the assets based on the scenario ((Davies) in at least FIG. 42; FIG. 44; FIG. 54; FIG. 54-55; FIG. 58; FIG. 59B; FIG. 17; para 0054, para 0057-0058, para 0060-0062, para 0064, para 0126-0127).
In reference to Claim 10:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of dependent claim 9. Davies further discloses the limitations of dependent claim 10.
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 9 (see rejection of claim 9 above),
wherein the time-series regression technique is combined with game theory models to describe preference and behavior patterns of an investor to create certain conditions for the scenario based on the liquidity event score.((Davies) in at least para 0083, para 0091, para 0121)
In reference to Claim 11:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 1. Davies further discloses the limitations of dependent claim 11.
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), 
wherein the nuanced fundamental link and scenario-based liquidity score are generated utilizing ...[analysis process] approach combined with an optimizer (Davies) in at least FIG. 36; para 0014-0015, para 0018-0020, para 0025, para 0033-0034, para 0039, para 0047(a)-0050 (a), para 0064-0065 (a), para 0067 (a), para 0070(a), para 0081- 0085, para 0102-0108, para 0119-0126, para 0146-0151, para 0182-0188).
Davies does not explicitly teach:
... utilizing a real-time cloud computing-based machine learning approach combined with an optimizer.
Cummings teaches:
wherein the nuanced fundamental link and scenario-based liquidity score are generated utilizing a real-time cloud computing-based machine learning approach combined with an optimizer ((Cummings) in at least abstract; para 0004, para 0034, para 0037, para 0042, para 0064)
Both Davies and Cummings are directed toward providing recommendations for portfolio optimization.  Cummings teaches the motivation of machine learning algorithms in order to recommend portfolios to the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the computer analysis process of Davies to include the use of machine learning algorithms of Cummings since Cummings teaches the motivation of machine learning algorithms in order to recommend portfolios to the user.
In reference to Claim 12:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 1. Davies further discloses the limitations of dependent claim 12.
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), 
wherein the nuanced fundamental link and scenario-based liquidity score are generated ...approach combined with an optimizer. ((Davies) in at least para 0002, para 0011, para 0013-0015, para 0020, para 0033, para 0059-0060, para 0064-0066)
Davies does not explicitly teach: 
...utilizing a real-time cloud computing-based machine learning...
Cummings teaches:
...generated utilizing a real-time cloud computing-based machine learning approach combined with an optimizer ((Cummings) in at least abstract; para 0004, para 0034, para 0037, para 0042, para 0064)
Both Davies and Cummings are directed toward providing recommendations for portfolio optimization.  Cummings teaches the motivation of machine learning algorithms in order to recommend portfolios to the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the computer analysis process of Davies to include the use of machine learning algorithms of Cummings since Cummings teaches the motivation of machine learning algorithms in order to recommend portfolios to the user.
Claim 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2834971 A1 by Davies et al. (Davies) in view of US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of “Topological Data Analysis for Portfolio Management of Crytocurrencies” by Castro et al (Castro) in view of WO 2015/149035 A1 by Prado (Prado) as applied to claim 1 above, and further in view of  “Sparse Decomposition for time series forecasting and Anomaly Detection” by Choudhary et al (Choudhary)
In reference to Claim 3:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 1. Davies further discloses the limitations of dependent claim 3
Claim Interpretation: spectral decomposition is a technique that allows presentation of visualize frequency content of data along a time axis
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), wherein
the fundamental algorithm determines a lagged relationship between assets in the initial portfolio by generating a lagged factor utilizing a time-series...((Davies) in at least para 0070, para 0143, para 0171)
Davies does not explicitly teach:
... generating a lagged factor utilizing a time-series spectral decomposition technique.
Choudhary teaches:
the fundamental algorithm determines a lagged relationship between assets in the initial portfolio by generating a lagged factor utilizing a time-series spectral decomposition technique ((Choudhary) in at least Abstract; FIG. 1; section 2.1; section 2.2; section 3; section 3.1)
Both Davies and Choudhary are directed toward analyzing data over time.  Choudhary teaches the motivation of generating a lagged factor (i.e. 5(k+1) -t(k) with a decomposition technique in order to analyze the level component t (time) as a changing piecewise constant with latent components which can include seasonality level changes and spices in an observe time series.  The decomposition technique allow algorithms to separate times series data into latent components that constitute the observed time series for anomaly detection and forecasting.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data over time to include decomposition technique as taught by Choudhary since Choudhary teaches the motivation of generating a lagged factor (i.e. 5(k+1) -t(k) with a decomposition technique in order to analyze the level component t (time) as an changing piecewise constant with latent components which can include seasonality level changes and spices in an observe time series.  The decomposition technique allow algorithms to separate times series data into latent components that constitute the observed time series for anomaly detection and forecasting.   
In reference to Claim 4:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of dependent claim 2. Davies further discloses the limitations of dependent claim 2
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 2 (see rejection of claim 2 above), further comprising 
Davies does not explicitly teach:
the step of utilizing a time-series spectral decomposition technique to determine the lagged factor.
Choudhary teaches:
the step of utilizing a time-series spectral decomposition technique to determine the lagged factor. ((Choudhary) in at least Abstract; FIG. 1; section 2.1; section 2.2; section 3; section 3.1)
Both Davies and Choudhary are directed toward analyzing data over time.  Choudhary teaches the motivation of generating a lagged factor (i.e. 5(k+1) -t(k) with a decomposition technique in order to analyze the level component t (time) as a changing piecewise constant with latent components which can include seasonality level changes and spices in an observe time series.  The decomposition technique allow algorithms to separate times series data into latent components that constitute the observed time series for anomaly detection and forecasting.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data over time to include decomposition technique as taught by Choudhary since Choudhary teaches the motivation of generating a lagged factor (i.e. 5(k+1) -t(k) with a decomposition technique in order to analyze the level component t (time) as an changing piecewise constant with latent components which can include seasonality level changes and spices in an observe time series.  The decomposition technique allow algorithms to separate times series data into latent components that constitute the observed time series for anomaly detection and forecasting.   
In reference to Claim 5:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 1. Davies further discloses the limitations of dependent claim 5
Claim Interpretation: In light of the specification page 20, the examiner is interpreting the term “deconstructed” to be to notice patterns using time series econometrics. 
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), 
wherein the fundamental linkages between assets are ... score a liquidity link and pattern using time-series econometrics.((Davies) in at least para 0060-0065, para 0070, para 0083, para 0090-0091, para 0143, para 0197)
Davies does not explicitly teach:
wherein the fundamental linkages between assets are deconstructed to score
Choudhary teaches:
wherein the fundamental linkages between assets are deconstructed to score ((Choudhary) in at least section 3.1; section 3.2 wherein the prior art teaches deconstructing/decomposing data to calculate a value in order to determine threshold levels for declaring whether data spikes are valid or noise; Section 3.3)
Both Davies and Choudhary are directed toward analyzing data over time.  Choudhary teaches the motivation of data deconstructed in order to allow algorithms to separate times series data into latent components that constitute the observed time series for anomaly detection and forecasting.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data over time to include decomposition technique as taught by Choudhary since Choudhary teaches the motivation of data deconstructed in order to allow algorithms to separate times series data into latent components that constitute the observed time series for anomaly detection and forecasting.       
In reference to Claim 8:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of dependent claim 5. Davies further discloses the limitations of dependent claim 8.
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 5 (see rejection of claim 5 above), further comprising 
the step of running time-series regression on the assets of the initial portfolio to determine what lagged factors impact liquidity at specific time periods in the scenario. ((Davies) in at least FIG. 36; para 0014-0015, para 0018-0020, para 0025, para 0033-0034, para 0039, para 0047 (a), para 0049 (a), para 0054-0057 (a), para 0067 (a), para 0048, para 0069-0070, para 0081-0083, para 0119, para 0122, para 0124, para 0146-0147, para 0149, para 0173)
Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2834971 A1 by Davies et al. (Davies) in view of US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of “Topological Data Analysis for Portfolio Management of Crytocurrencies” by Castro et al (Castro) in view of WO 2015/149035 A1 by Prado (Prado)as applied to claim 1 above, and further in view of  US Pub. No. 2018/0089762 by Lopez (Lopez)
In reference to Claim 11:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of dependent claim 10. Davies further discloses the limitations of dependent claim 11.
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 10 (see rejection of claim 10 above), 
Davies does not explicitly teach:
wherein the time-series regression model is developed using relational topology structures based on the liquidity event score.
Lopez teaches:
wherein the time-series regression model is developed using relational topology structures based on the liquidity event score.((Lopez) in at least para 0009, para 0011, para 0056, para 0058, para 0064, para 0078-0086) 
Both Davies and Lopez are directed toward analyzing data in order to optimize portfolios.  Lopez teaches the motivation of using topological structure for use in building a diversified portfolio of securities in order to determine closer substitutes of one another and other investments that are complementary to each other is well known and understood use of the in analyzing for portfolio optimization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data analysis in a computer environment to include the algorithms and analysis process of Lopez since Lopez teaches the motivation of using topological structure for use in building a diversified portfolio of securities in order to determine closer substitutes of one another and other investments that are complementary to each other is well known and understood use of the in analyzing for portfolio optimization.
In reference to Claim 13:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 1. Davies further discloses the limitations of dependent claim 13.
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), 
Davies does not explicitly teach:
wherein the fundamental link and scenario-based liquidity score are generated utilizing a Markov Chain Monte Carlo technique.
Lopez teaches:
wherein the fundamental link and scenario-based liquidity score are generated utilizing a Markov Chain Monte Carlo technique.((Lopez) in at least FIG. 19A-D; para 0123, para 0125, para 0132, para 0138)
Both Davies and Lopez are directed toward analyzing data in order to optimize portfolios. Lopez teaches the motivation of using Monte Carlo algorithm for analysis in order evaluate the performance of out-of-sample against minimum variance and risk parity allocations of portfolio optimization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data analysis in a computer environment to include the algorithms and analysis process of Lopez since Lopez teaches the motivation of using Monte Carlo algorithm for analysis in order evaluate the performance of out-of-sample against minimum variance and risk parity allocations of portfolio optimization.
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2834971 A1 by Davies et al. (Davies) in view of US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of “Topological Data Analysis for Portfolio Management of Crytocurrencies” by Castro et al (Castro) in view of WO 2015/149035 A1 by Prado (Prado) as applied to claim 1 above, and further in view of  US Pub. No. 2019/0019119 A1 by Lucas (Lucas)
In reference to Claim 17:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of independent claim 14. Davies further discloses the limitations of dependent claim 17
(Currently Amended) The computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 1 (see rejection of claim 1 above), further including 
Davies does not explicitly teach:
the step of generating a plurality of regions based on liquidity risk and applying a Markov Chain Monte Carlo on the plurality of regions to measure the fundamentals relationship and liquidity relationships of the assets in a portfolio.
Lucas teaches:
the step of generating a plurality of regions based on liquidity risk and applying a Markov Chain Monte Carlo on the plurality of regions to measure the fundamentals relationship and liquidity relationships of the assets in a portfolio.((Lucas) in at least para 0027-0030, para 0035, para 0037, para 0040-0042, para 0054, para 0059-0060, para 0062 )
Both Davies and Lucas are directed toward analyzing portfolio risk.  Lucas teaches the motivation of utilizing Monte Carlo algorithms in order to estimate from historical samples a plurality of risk scenarios.  The prior art Lucas further teaches in the risk liquidity/price analysis including country which are weighted according to allocate of a portfolio the effects of countries with higher estimated risk receive lower allocations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data analysis in a computer environment to include the algorithms and analysis process of Lucas since Lucas teaches the motivation of utilizing Monte Carlo algorithms in order to estimate from historical samples a plurality of risk scenarios.  The prior art Lucas further teaches in the risk liquidity/price analysis including country which are weighted according to allocate of a portfolio the effects of countries with higher estimated risk receive lower allocations.
In reference to Claim 18:
The combination of Davies, Cummings, Castro and Prado discloses the limitations of dependent claim 17. Davies further discloses the limitations of dependent claim 18
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 17 (see rejection of claim 17 above), 
Davies does not explicitly teach:
wherein the Markov Chain Monte Carlo procedure utilizes a plurality of scenarios to perform a plurality of iterative runs over the regions and search for optimal allocations and solutions for different types of liquidity preferences of a portfolio.
Cummings teaches:
and search for optimal allocations and solutions for different types of liquidity preferences of a portfolio ((Cummings) in at least FIG. 2-3, FIG. 6; FIG. 8B; para 0037, para 0041-0042-0045, para 0051, para 0068-0070)
Both Davies and Cummings are directed toward analyzing portfolios for recommending allocations.  Cummings teaches the motivation of search services in order to perform search techniques (breath first or depth first search) on a hierarchical portfolio in order identify unique stocks, holdings, ETF holding instances, etc....  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the portfolio recommendation computer functions of Davies to include search services of Cummings since Cummings teaches the motivation of search services in order to perform search techniques (breath first or depth first search) on a hierarchical portfolio in order identify unique stocks, holdings, ETF holding instances, etc....
Lucas teaches:
wherein the Markov Chain Monte Carlo procedure utilizes a plurality of scenarios to perform a plurality of iterative runs over the regions ((Lucas) in at least para 0027-0030, para 0035, para 0037, para 0040-0042, para 0054, para 0059-0060, para 0062 )
Both Davies and Lucas are directed toward analyzing portfolio risk.  Lucas teaches the motivation of utilizing Monte Carlo algorithms in order to estimate from historical samples a plurality of risk scenarios.  The prior art Lucas further teaches in the risk liquidity/price analysis including country which are weighted according to allocate of a portfolio the effects of countries with higher estimated risk receive lower allocations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data analysis in a computer environment to include the algorithms and analysis process of Lucas since Lucas teaches the motivation of utilizing Monte Carlo algorithms in order to estimate from historical samples a plurality of risk scenarios.  The prior art Lucas further teaches in the risk liquidity/price analysis including country which are weighted according to allocate of a portfolio the effects of countries with higher estimated risk receive lower allocations.
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2834971 A1 by Davies et al. (Davies) in view of US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of “Topological Data Analysis for Portfolio Management of Crytocurrencies” by Castro et al (Castro) in view of WO 2015/149035 A1 by Prado (Prado) in view of  US Pub. No. 2019/0019119 A1 by Lucas (Lucas) as applied to claim 18 above, and further in view of  US Pub. No. 2018/008962 by Lopez (Lopez)
In reference to Claim 19:
The combination of Davies, Cummings, Castro, Prado and Lucas discloses the limitations of dependent claim 18. Davies further discloses the limitations of dependent claim 19
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity
preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 18 (see rejection of claim 18 above), further including 
Davies does not explicitly teach:
the step of operating a machine learning technique to categorize a topological space and mark a region based on liquidity risk.
Lopez teaches:
the step of operating a machine learning technique to categorize a topological space and mark a region based on liquidity risk ((Lopez) in at least para 0009, para 0011, para 0013-0014, para 0019, para 0046-0048, para 0050-0051, para 0056, para 0058, para 0064, para 0078-0086, para 0121) 
Both Davies and Lopez are directed toward analyzing data in order to optimize portfolios.  Lopez teaches the motivation of using topological structure for use in building a diversified portfolio of securities in order to determine closer substitutes of one another and other investments that are complementary to each other is well known and understood use of the in analyzing for portfolio optimization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data analysis in a computer environment to include the algorithms and analysis process of Lopez since Lopez teaches the motivation of using topological structure for use in building a diversified portfolio of securities in order to determine closer substitutes of one another and other investments that are complementary to each other is well known and understood use of the in analyzing for portfolio optimization.
In reference to Claim 20:
The combination of Davies, Cummings, Castro, Prado and Lucas discloses the limitations of dependent claim 19. Davies further discloses the limitations of dependent claim 20
Examiner Interpretation: The examiner is applying the common meaning to the term “game theory” - Game theory is the study of the ways in which interacting choices of economic agents produce outcomes with respect to the preferences, where the outcomes in question might have been intended by none of the agents
(Previously Presented) The computer-implemented method of performing an analysis of a liquidity preference, recommending a portfolio of one or more assets based upon the liquidity preference and rebalancing the portfolio of assets based on a hypothetical future scenario of Claim 19 (see rejection of claim 19 above), further comprising 
the step of implementing game theory techniques... ((Davies) in at least FIG. 36; para 0014-0015, para 0018-0020, para 0025, para 0033-0034, para 0039, para 0047(a)-0050 (a), para 0064-0065 (a), para 0067 (a), para 0070(a), para 0081- 0085, para 0102-0108, para 0119-0126, para 0146-0151, para 0182-0188)
Davies does not explicitly teach:
the step of implementing game theory techniques to a categorized topological space within the plurality of regions to identify a space that will lead to a liquidity hedge.
Lopez teaches:
the step of implementing game theory techniques to a categorized topological space within the plurality of regions to identify a space that will lead to a liquidity hedge. ((Lopez) in at least para 0005, para 0009, para 0011, para 0013-0014, para 0019, para 0046-0048, para 0050-0051, para 0056, para 0058, para 0064, para 0078-0086, para 0121) 
Both Davies and Lopez are directed toward analyzing data in order to optimize portfolios.  Lopez teaches the motivation of using topological structure for use in building a diversified portfolio of securities in order to determine closer substitutes of one another and other investments that are complementary to each other is well known and understood use of the in analyzing for portfolio optimization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand analysis techniques of Davies for data analysis in a computer environment to include the algorithms and analysis process of Lopez since Lopez teaches the motivation of using topological structure for use in building a diversified portfolio of securities in order to determine closer substitutes of one another and other investments that are complementary to each other is well known and understood use of the in analyzing for portfolio optimization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697